                                            Case 5:20-cv-07578-BLF Document 9 Filed 12/08/20 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                          UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     IN RE SELENA BLANCHARD,                                          Case No. 20-07578 BLF (PR)
                                  12                         Petitioner.                                  JUDGMENT
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  18   prejudice. Judgment is entered accordingly.
                                  19            IT IS SO ORDERED.
                                  20   Dated: _December 8, 2020____                                       ________________________
                                  21                                                                      BETH LABSON FREEMAN
                                                                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                       Judgment
                                       C:\Users\HarwellT\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\QGE03K7W\07578.Blanchard_judg.docx
